Citation Nr: 0510967	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  03-22 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1986 to November 
1986, and again from June 1987 to June 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that denied the veteran's claim of 
entitlement to service connection for right and left knee 
disabilities.  The veteran perfected a timely appeal of these 
determinations to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the claims folder, the Board finds 
that this matter must be remanded for further action.

The veteran reports that he suffers from right and left knee 
disabilities resulting from basic training in service.  The 
veteran maintains that he has had knee pain and other 
symptoms of these conditions continuously since that time.  
In this regard, the Board notes that in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002), the United States Court of 
Appeals for Veterans Claims (Court) has held that the veteran 
is competent to report that he has experienced a continuity 
of symptomatology.  

The veteran's service medical records indicate that the 
veteran was seen in August 1986 for complaints of left knee 
problems.  He was examined and given an assessment of medial 
tibial stress reaction.  The service medical records are 
silent for complaints of right knee problems.  

After service, the record does not indicate that the veteran 
sought treatment for knee problems until 2002, when he was 
seen for chronic left knee pain.  X-rays of the left knee 
taken in October 2002 revealed no bony abnormalities or 
effusions and the joint spaces were well preserved.  He was 
assessed at the time with swelling of the left knee, 
specifically the lateral lower corner of the joint, which was 
tender to the touch.  In July 2003, the veteran had surgery 
on his left knee.  A Left knee arthroscopy, debridement 
frayed lateral, was performed.  An MRI of the veteran's right 
knee taken in November 2002 revealed degenerative changes at 
the menisci with a horizontal tear involving the anterior 
horn of the lateral meniscus.  

Based on the foregoing, the Board agrees with the veteran's 
representative and finds that a VA examination is warranted 
to determine the current nature, extent and etiology of any 
knee conditions found to be present, and to determine if the 
veteran's conditions are related to or had their onset during 
service.  Pursuant to the VCAA, such an examination is 
necessary to adjudicate this claim, and in the examination 
report, the examiner should offer an opinion as to the 
likelihood that any right or left knee condition found to be 
present is related to or had its onset during service, or if 
arthritis is diagnosed, within one year of service.  See 
38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4), 
3.307, 3.309 (2004).

In addition, the Board observes that the veteran's left knee 
condition may have predated service.  The veteran's service 
medical records contain an August 1986 treatment record 
indicating that the veteran had a history of old left knee 
sprain.  Also, in testimony before the RO in January 2004, 
the veteran indicated that he strained his left knee 28 days 
before starting basic training in 1986.  He testified that 
after two weeks he was released and was found to be 
physically qualified for basic training.  On the other hand, 
the veteran also testified that he began having trouble with 
his left knee five weeks after beginning basic training.  
After that, the veteran testified that he was in and out of 
treatment during service for problems with his left knee and 
was even sent up for an operation at Fort Hood, Texas in 
1987. 

With respect to the veteran's left knee, therefore, the Board 
finds that the examiner conducting the veteran's knee 
examination should also indicate whether his left knee 
condition was caused or aggravated during active duty 
service, or whether the veteran's condition clearly 
preexisted his service.  In this regard, the examiner must 
specifically comment as to whether there is clear and 
unmistakable evidence that the veteran had a left knee 
condition prior to service and, if so, whether there is clear 
and unmistakable evidence that such condition was not 
aggravated by service in order to rebut the presumption of 
soundness at service entry for this condition.  Here, the 
Board notes that VA's General Counsel has recently held that 
to rebut the presumption of sound condition under 38 U.S.C.A. 
38 C.F.R. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  VAOPGCPREC 3-2003 (2003).  

Prior to conducting the examination, the RO must associate 
with the claims folder the outstanding records of the 
veteran's treatment for his knee conditions.  See 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c).  In this regard, the Board 
notes that the veteran testified regarding treatment for his 
left knee at Fort Hood, Texas in 1987.  No such treatment 
records are associated with the claims file.  The Board also 
observes that the veteran has received recent treatment for 
his knees at the Columbia, South Carolina, VA Medical Center.  
Because of the nature of his conditions and his relatively 
recent left knee surgery, additional follow-up records are 
likely to exist at this facility that have not been 
associated with the veteran's file.  In this regard, the 
Board notes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
to be constructively in the possession of VA adjudicators 
during the consideration of a claim, regardless of whether 
those records are physically on file.  See Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, not already 
associated with the claims file, that 
have treated him since service for any 
right or left knee problems.  This should 
specifically include records of treatment 
for his knees at Fort Hood, Texas in 
1987, and at the Columbia, South 
Carolina, VA Medical Center, subsequent 
to July 2003.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA examination to determine 
the current nature and extent of any 
right or left knee disabilities found to 
be present.  All necessary special 
studies or tests should be accomplished.  
It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any knee 
disabilities found to be present.  If the 
examiner diagnoses the veteran as having 
a right or left knee disability, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the veteran's disability or 
disabilities was caused by or had its 
onset during service, or if arthritis is 
diagnosed, within one year of service.  

With the respect to the veteran's left 
knee, the physician is requested to offer 
an opinion as to: 

(a).  Does the veteran have a current 
left knee disability.  If so, state 
the diagnosis or diagnoses.

(b).  If the examiner finds that the 
veteran has a left knee disability, 
the examiner must state whether any 
such disorder had its onset during his 
period of active service, or was 
caused by any incident that occurred 
during such active service.

(c).  Did a left knee disability exist 
prior to the veteran's period of 
active duty?  If so, state (if 
possible) the approximate date of 
onset of any such disorder.

(d)  If a left knee disability pre-
existed the veteran's period of active 
duty, did such disorder increase in 
disability during such period of 
active duty?  In answering this 
question, the examiner is asked to 
specify whether the veteran sustained 
temporary or intermittent symptoms 
resulting from service; or whether 
there was a permanent worsening of the 
underlying pathology of any such 
condition due to or during service, 
resulting in any current disability.

(e).  If a left knee disability 
increased in disability during 
service, was that increase due to the 
natural progression of the disease?

(f).  If the examiner finds that a 
left knee disability did not exist 
prior to the veteran's period of 
active duty, is it as least as likely 
as not that any such disorder had its 
onset during service, or was it caused 
by any incident that occurred during 
service?

In this regard, the examiner should 
comment on the August 1986 treatment 
record where the veteran sought 
treatment in service for his left 
knee, but also indicated a history of 
old left knee strain.  The examiner 
should also comment on the veteran's 
testimony that he strained his left 
knee 28 days prior to the start of 
basic training in 1986.  

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review the 
claim of entitlement to service 
connection for right and left knee 
conditions.  If the determination remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




